13 Ill. App.2d 249 (1957)
141 N.E.2d 659
Affiliated Distillers Brands Corp., Plaintiff-Counter-defendant-Appellee,
v.
Gold Seal Liquors, Inc., Defendant-Counterclaimant-Appellant.
Gen. No. 47,024.
Illinois Appellate Court  First District, First Division.
March 12, 1957.
Rehearing denied March 27, 1957.
Released for publication May 2, 1957.
McConnell, Van Hook & Paschen, for appellant.
Thomas C. McConnell, W. Donald McSweeney, Francis J. McConnell, and Edward B. Wagner, of counsel.
Arvey, Hodes & Mantynband, for plaintiff-appellee, affiliated Distillers Brands Corp., Louis M. Mantynband, Irwin I. Zatz, and Henry J. Shames, of counsel.
(Abstract of Decision.)
Opinion by JUDGE BURKE.
Judgment affirmed.
Not to be published in full.